Citation Nr: 1805021	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip condition.

2.  Entitlement to service connection for a right hip condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the Board remanded the issue of entitlement to service connection for a right hip disability for additional development and it has now returned to the Board.  


FINDINGS OF FACT

1.  The Veteran does not have a current left hip disability.

2.  The Veteran's current right hip condition is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip condition have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a right hip condition have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Left Hip Condition

With respect to the first element required for service connection, the evidence does not show that there is a current left hip disability.  Service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In January 2011, a VA examiner found the Veteran's left hip to have range of motion within the normal limits with no limitation.  The Veteran only complained of right hip pain.  Upon examination, his left hip had no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  X-rays were within normal limits.  The medical evidence of record reveals no diagnosed left hip condition.  Further, the Veteran as not asserted that he had an in-service injury to the left hip or provided lay evidence in support of his claim.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a current disability, the Veteran's claim of entitlement to service connection for a left hip condition must be denied.

Right Hip Condition

The Veteran contends that his right hip condition is related to his military service.  In January 2011, a VA examiner diagnosed the Veteran with trochanteric bursitis of the right hip.  The Veteran contends his right hip condition occurred during training when he jumped from the back of a truck, in full combat gear, and fell on his right side.  Because the Veteran has a current diagnosis and a claimed in-service injury, the Board must resolve whether the Veteran's current diagnosis was caused, or is otherwise related to, his claimed in-service injury.

The Veteran stated that when he fell, he felt a sudden and extreme amount of pain upon impact.  He further states that he has suffered pain since service, which he believes to be caused by his in-service injury.  The Veteran is competent to report observable symptomatology of an injury and his reports regarding his symptoms are credible.  However, the Veteran in this case is not competent to diagnose, or give an etiological opinion for, his hip condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's right hip disability requires medical inquiry into internal processes, pathology, anatomical relationships, and physiological functioning.  The Veteran in this case has not been shown to have the skills, training, or expertise needed to render such an opinion.  As a result, the probative value of his lay opinion is low.  Further, his disability has been investigated by a competent medical professional and fount to be not supportable, as discussed below.  

The Veteran acknowledges that he did not seek treatment for his claimed right hip condition upon leaving military service in 1968, until approximately 2006 or 2007, when he states the pain worsened and required the use of a cane.  During that time, the Veteran worked as a bricklayer.

In a May 2017 VA examination, the examiner found that the Veteran's claimed condition was less likely than not incurred in or caused by his in-service injury.  Although in January 2011,the Veteran received a diagnosis of trochanteric bursitis of the right hip, the examiner stated there is no evidence of current pathology in the right hip and that the Veteran's current symptoms of pain is consistent with lumbosacral radiculopathy.  The Board notes that the Veteran is not service-connected for any lumbar spine disability.  The examiner further stated that the character of the Veteran's symptoms is not consistent with a primary hip pathology, his treatment plan is not one that is used for hip pathology, and multiple imaging studies show the right hip without any significant abnormality.  The examiner noted that the Veteran's occupation as a bricklayer for decades after his separation from the military is a significant risk factor for developing chronic back pain with radiculopathy.  

The Board finds the opinion of the May 2017 VA examiner most probative with respect to the Veteran's service connection claim for a right hip condition.  The examiner considered an accurate factual history of the claimed disability, and after taking the Veteran's statements into consideration, provided an adequate rationale to support the conclusion that the disability is less likely than not the result of service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a right hip condition.  Thus, it must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip condition is denied.

Entitlement to service connection for a right hip condition is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


